DETAILED ACTION
This action is in response to application 17/068746, filed on 10/12/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPGPUB 2020/0026505, hereinafter “Olderdissen.”
Regarding claim 1, Olderdissen anticipates “A system, comprising: a computing device comprising a processor and a memory; and machine-readable instructions stored in the memory (see, e.g., Olderdissen, fig. 8A & associated text “System Architecture Overview”) that, when executed by the processor, cause the computing device to at least: 
identify a firmware profile associated with a client device; (see, e.g., Olderdissen, fig. 2A & associated text; various client devices and firmware profiles are depicted)
determine a firmware of the client device based at least in part on the firmware profile; (see, e.g., Olderdissen, fig. 2A & associated text; para. 50; “enumerate firmware status”)
generate a command to configure a firmware setting of the client device; (see, e.g., Olderdissen, fig. 2A & associated text; para. 50; “update component firmware”) and 
cause the command to be provided to the client device.” (see, e.g., Olderdissen, fig. 2A & associated text; para. 50; “Firmware management agent 220 further comprises a download manager 228 to select certain firmware management plug-ins at firmware management plug-in repository 130 for download to a set of local plug-ins 224 at node 252. A manifest 230 at the firmware management plug-in repository 130 can support various operations at download manager 228 at firmware management agent 220”).
Regarding claim 2, Olderdissen anticipates “The system of claim 1, wherein the command to configure the firmware setting of the client device comprises a client identifier for the client device and the firmware profile.” (see, e.g., Olderdissen, fig. 2A & associated text; para. 49-51).
Regarding claim 3, Olderdissen anticipates “The system of claim 1, wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least determine that the command has been executed on the client device.” (see, e.g., Olderdissen, fig. 2A & associated text; para. 51-52).
Regarding claim 4, Olderdissen anticipates “The system of claim 1, wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least: receive a firmware value from the client device; and store the firmware value in a device record associated with the client device.” (see, e.g., Olderdissen, fig. 2A & associated text; para. 51-52).
Regarding claim 5, Olderdissen anticipates “The system of claim 4, wherein the firmware value indicates a current status of the firmware setting.” (see, e.g., Olderdissen, fig. 2A & associated text; para. 51-52).
Regarding claim 6, Olderdissen anticipates “The system of claim 1, wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least determine a compliance of the client device with at least one compliance rule.” (see, e.g., Olderdissen, fig. 2A & associated text; para. 51-52).
Regarding claim 7, Olderdissen anticipates “The system of claim 1, wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least cause to be rendered a user interface comprising an indication of the firmware setting of the client device.” (see, e.g., Olderdissen, fig. 2A & associated text; “Management Interface 254”).
Regarding claims 8-20, the instant claims are equivalents of claims 1-7, differing only by statutory class. Accordingly, the rejections of claims 1-7 apply, mutatis mutandis, to claims 8-14, and the rejections of claims 1-4 and 6-7 apply, mutatis mutandis, to claims 15-20. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 10,802,821, arising from parent Application No. 16/043366. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same field of endeavor, namely firmware management, and because of the overlapping and conflicting scope among the patented and pending claims. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191